         Case 1:15-cv-01167-JPO Document 168 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PABLO STAR LTD.,
                                Plaintiff,
                                                                  15-CV-1167 (JPO)
                     -v-
                                                                       ORDER
 THE WELSH GOVERNMENT, et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the remaing parties have reached a settlement in

principle of this case. Accordingly, it is hereby ORDERED that this action is DISMISSED

without costs and without prejudice to restoring the action to the Court’s calendar, provided the

application to restore the action is made within thirty days.

       All filing deadlines and conference dates are adjourned sine die.

       SO ORDERED.

Dated: September 7, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
